                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
DANIEL WILLIAM NEWELL,                                             DOC #: _________________
                                                                   DATE FILED: 10/30/2019
                      Plaintiff,

               -against-                                            18 Civ. 8704 (AT) (KHP)

CITY OF NEW YORK, et al,                                             ORDER ADOPTING
                                                                       REPORT AND
                      Defendants.                                   RECOMMENDATION

ANALISA TORRES, District Judge:

         On September 19, 2019, the Honorable Katharine H. Parker issued a Report and
Recommendation (the “R&R”), ECF No. 48, recommending that this case be dismissed for
failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). Judge Parker ordered
Defendants to serve on Plaintiff a copy of the R&R and file a letter with the Court demonstrating
proof of service to Plaintiff’s last known address by no later than September 26, 2019. ECF No.
48 at 5.

        On October 8, 2019, this Court noted that Defendants’ submission was overdue and
ordered Defendants to submit their letter by 12:00 p.m. on October 9, 2019. ECF No. 49.
Defendants timely filed their letter affirming that service was made on October 9, 2019. ECF
No. 50.

       Having received no objections to Magistrate Judge Parker’s R&R, the Court reviewed the
R&R for clear error, and found none. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at
*1 (S.D.N.Y. Mar. 17, 2014).

    The Court, therefore, ADOPTS the R&R in its entirety. Accordingly, it is hereby
ORDERED that Defendants’ motion to dismiss for lack of prosecution, ECF No. 31, is
GRANTED.

        The Clerk of Court is directed to terminate the motion at ECF No. 31, close this case, and
mail a copy of this order to Plaintiff pro se.

       SO ORDERED.

Dated: October 30, 2019
       New York, New York
